Citation Nr: 0936077	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from March 
1969 to January 1972, and had periods of active duty for 
training in June 1983 and June 1984.  Included in the two 
plus years of active service was duty in the Republic of 
South Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2004 of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The RO found that new and material 
evidence had been submitted to reopen the appellant's claim, 
and then denied the claim on the merits.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of 
whether any new and material evidence had been submitted to 
reopen the appellant's previously and finally denied claims).  
Thus, that issue on appeal has been recharacterized as shown 
on the front page of this action.  

The record reflects that in August 2007, the appellant, with 
his daughter as a witness, provided testimony before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.

It is further noted that the claim has been previously 
remanded on two separate occasions for the purpose of 
obtaining additional information for inclusion in the claims 
folder.  The first action occurred in December 2007 and the 
second happened in January 2009.  

As a result of the Board's below action, that of reopening 
the appellant's claim, the issue of entitlement to service 
connection for PTSD will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant when further action on his part is 
required.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for PTSD was denied by the agency of 
original jurisdiction (AOJ) in a June 2000 rating decision on 
the basis that the evidence did not show that the appellant 
had been actually diagnosed as suffering from PTSD.  

3.  The evidence received subsequent to the June 2000 RO's 
decision includes private and VA medical records showing a 
diagnosis of PTSD.  This evidence is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to decide fairly the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The June 2000 RO's decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) became effective in November 2000.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2008).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c) (2008).  Because the appellant's 
request to reopen the previously denied claim of entitlement 
to service connection for PTSD was received in March 2003, 
these regulatory provisions apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for PTSD, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the appellant's claim.  This is so because 
the Board is taking action favorable to the appellant in 
reopening his claim, and the decision, at this point, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The appellant initially submitted a claim for VA compensation 
benefits for PTSD in 2000.  At that time, the appellant 
claimed that as a result of his service in the Republic of 
Vietnam, he experienced many stressors that led to the 
development of PTSD, nervousness, anxiousness, etcetera.  To 
support his claim, the appellant provided general statements 
with respect to his claimed psychiatric disorder and the 
stressors that produced such a condition.  Also proffered 
were private medical records that reported that the appellant 
might be suffering from PTSD.  The information was reviewed 
by the RO and in June 2000, it denied the appellant's claim 
finding that the appellant had not submitted a well-grounded 
claim.  

The appellant was notified of this decision and in response, 
he submitted additional evidence.  The RO continued to deny 
his claim and he subsequently submitted a notice of 
disagreement (NOD).  Following the appellant's submission of 
the NOD, a statement of the case (SOC) was sent to the 
appellant.  The record indicates that the appellant did not 
respond to the issuance of the SOC and did not proffer a VA 
Form 9, Appeal to Board of Veterans' Appeals.  Thus, the June 
2000 decision is deemed a final decision.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).


In March 2003, the appellant requested that his claim be 
reopened.  He submitted written statements concerning his 
experienced while stationed in Vietnam.  He also proffered a 
VA Psychiatric Examination report, accomplished in October 
2003, that showed a diagnosis of PTSD.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, this claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, the basis for the previous denial of 
benefits has been because the evidence did not contain a 
verifiable diagnosis of PTSD.  When the RO denied the 
appellant's claim, it based its decision on the appellant's 
service medical treatment records, his application for 
benefits, private medical records, and VA medical treatment 
records.  It also considered written statements proffered by 
the appellant.  Since then, the appellant has submitted 
written statements, he has proffered additional medical 
records showing treatment for and a diagnosis of PTSD, and 
the appellant has provided testimony before the undersigned 
VLJ.  

This evidence is new.  It was not of record prior to June 
2000.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does contain a medical diagnosis of PTSD.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
seeking entitlement to service connection for PTSD is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining additional information concerning the appellant's 
claimed and purported stressors, along with additional 
information concerning his current diagnosis.  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the appellant's claim 
prior to the issuance of a decision on the merits of the 
claim.  In this instance, the VA has a responsibility to 
obtain additional clarification, and possible verification, 
of the appellant's claimed in-service stressors.  

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The appellant has asserted that he witnessed the following 
stressful events or situations:  

a.  The burying of bodies for a period of 
two days.
b.  The caring for sick indigent non-
American children.
c.  His first sergeant drunk while on 
duty and other soldiers on miscellaneous 
drugs also while on duty.  
d.  The witnessing of an individual dying 
while he was stationed in Vietnam.
e.  Being shot at by enemy combatants and 
being billeted at a location that was 
subject to rocket and mortar fire.
f.  The beheading of five soldiers 
outside the front entrance of the post 
exchange at a military base near St. 
Louis, Missouri.
g.  Additional beheadings while the 
appellant was stationed in the American 
Zone in Germany.

The appellant has also claimed that he was a door gunner for 
a helicopter and that he received the Combat Infantry Badge.  

A review of the claims folder indicates that the RO has 
requested information from the Department of Defense that 
would confirm the claimed stressors but it has not asked the 
appellant to obtain statements from individuals who may have 
been stationed with him in Vietnam.  Moreover, the RO has 
never specifically asked the appellant to explain the 
discrepancies in his statements.  Also, the RO has never 
determined whether the Court's pronouncements in Pentecost 
apply to the appellant's stressor statements.

To add to this, the appellant has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from partial complex seizures, an impulse control disorder, 
and organic brain syndrome with cognitive decline secondary 
to a head injury.  He has received treatment from VA 
facilities but there is no indication from the claims folder 
that the RO ever attempted to clarify the diagnosis provided 
to the appellant by the VA doctor in October 2003.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the appellant in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the appellant's assertions have merit.  
Hence, the claim is remanded for the purpose of obtaining 
this information.

The record also indicates that the VA examiner who diagnosed 
the appellant in October 2003 as having PTSD never mentioned 
which specific stressor named by the appellant resulted in 
the development of PTSD.  The Board notes that the Court held 
in West v. Brown, 7 Vet. App. 70 (1994), in effect, that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate for rating purposes and 
frustrates the efforts of judicial review.

If it is determined that the appellant did not engage in 
combat or he was not in a combat-like situation, credible 
supporting evidence from any source showing that his claimed 
in-service stressor actually occurred is required for him to 
prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 
6 Vet. App. 283, 290 (1994).  Under such circumstances, the 
appellant's lay testimony regarding the stressor would thus 
be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2008); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008).  The letter 
should specifically cover PTSD service 
connection claims and how the appellant 
can prevail on his claim for benefits.  A 
copy of the letter sent should be 
included in the claims folder for review, 
and any information obtained as a result 
of this action should also be included in 
the claims folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claim.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  The appellant 
should additionally be informed of any 
information and evidence not of record 
that is necessary to substantiate his 
claims and about the information and 
evidence that VA will seek to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO/AMC should request that the 
appellant provide another written 
statement concerning his experience while 
in the Republic of Vietnam, Germany, and 
Ft. Leonard Wood, Missouri, along with 
the duties he performed at all three 
locations.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the appellant 
copies of the appellant's previous 
statements so that the appellant can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  The appellant should be 
further asked to explain any 
inconsistencies, such as his claiming 
that he received the Combat Infantry 
Badge but his DD 214 not showing such an 
award, or that he performed duties as a 
door gunner on a helicopter but then, 
during his hearing before the 
undersigned, testifying that he was a 
gunner/driver in truck convoys, or that 
five soldiers were decapitated in front 
of the post exchange in Missouri but 
evidence of such an event does not exist.  
He should be further advised that a 
failure to respond may result in an 
adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the appellant.

3.  The RO/AMC should ask that the 
appellant and his service representative 
contact any individuals who were 
stationed with the appellant while he was 
in Vietnam or Germany, and provide a 
written statement concerning any 
stressors claimed by the appellant.  Any 
response received from the appellant's 
comrade-in-arms should be included in the 
claims folder for review.

4.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the 
appellant, his duties, and any event he 
comments thereon.  If the NPRC and/or 
JSRRC are/is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

6.  If and only if the RO/AMC determines 
that the appellant did actually witness a 
stressful event while in service, then 
the RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.  In discussing this point, the 
examiner must reference the appellant's 
VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the VA doctor 
in October 2003.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder (PTSD).  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the appellant's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested (if accomplished) in 
this remand is to obtain information or evidence (or both), 
which may be dispositive of the appeal.  Therefore, the 
appellant is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


